                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #: _________________
UNITED STATES OF AMERICA,                                          DATE FILED: _5/28/2021_____


              -against-
                                                                       16 Cr. 622 (AT)
MIGUEL LYNCH,
                                                                           ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       Co-counsel, members of the press, and the public may access the audio feed of the
conference scheduled for June 3, 2021, by calling (888) 398-2342 or (215) 861-0674 and
entering access code 5598827. All of those accessing the conference—whether in listen-only
mode or otherwise—are reminded that recording or rebroadcasting of the proceeding is
prohibited by law.

       SO ORDERED.

Dated: May 28, 2021
       New York, New York
